Citation Nr: 0025620	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a knee disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for back strain.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1977 to August 
1980.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO determined that new 
and material evidence had not been presented to reopen claim 
for service connection for a right and left knee disorder, 
back strain, and a skin disorder.  


FINDINGS OF FACT

1.  The veteran's original claims folder and the service 
medical records are unavailable for review.

2.  There have been previous final denials with regard to 
claims for service connection for a knee disorder, back 
strain, and a skin disorder.  

3.  The reasons for the prior denials of service connection 
for a knee disorder, back strain, and a skin disorder are 
unknown, and the evidence now of record includes the 
veteran's assertions that these disorders began in service 
and evidence of post-service treatment for each claimed 
disorder.  

4.  The evidence submitted by the veteran contributes to a 
more complete picture of the origin of the disabilities for 
which service connection is claimed, and is so significant 
that it must be considered in order to fairly decide the 
merits of these claims. 

5.  The record does not include competent evidence of the 
current manifestation of a disability of either the right 
knee or the left knee.  

6.  The record does not include evidence of an etiological 
relationship between the veteran's currently manifested back 
disability, variously diagnosed as myofascial pain, chronic 
back pain, and lumbar strain, and the period of active 
service.  

7.  There is no medical evidence of record suggesting that 
the veteran has a skin disorder due to a disease or injury 
incurred in or aggravated by the period of active service.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been presented, the 
claims for service connection for a knee disorder, back 
strain, and a skin disorder are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The claims for service connection for a knee disorder and 
for back strain are not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  

3.  A skin disorder was not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

During the course of the veteran's appeal, the United States 
Court of Appeals for the Federal Circuit rendered its 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the Federal Circuit changed the law as it pertains 
to the submission of new and material evidence and offered 
guidance as to how the Court of Appeals for Veterans Claims 
(Court) should review such determinations made by the Board.  
First, the Federal Circuit invalidated the test adopted by 
the Court in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), i.e., that evidence was new and material sufficient 
to reopen a claim if the evidence, when considered with the 
other evidence, would raise a reasonable possibility of 
changing the outcome.  The Federal Circuit concluded that new 
evidence could be material if that evidence "merely 
contributed to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability."  See Hodge, supra.  

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (1999) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  According to 3.156 (a), "new and material 
evidence means evidence previously submitted to 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a) 
(1999).  

In recent decisions and in light of the holding in Hodge, the 
Court has set forth a three-step analysis which must be 
applied when a veteran seeks to reopen a final decision based 
on new and material evidence. See Hodge, supra; Winters v. 
West, 12 Vet. App. 203 (1999), rev'd on other grounds, 
Winters v. Gober, No. 99-7108 2000 U.S. App. LEXIS 18073, 
(4th Cir. July 26, 2000); see also Elkins v. West, 12 Vet. 
App. 209 (1999).  The first step is to determine whether new 
and material evidence has been received under 38 C.F.R. § 
3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well- 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible. Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  


New and Material Evidence

The July 1997 rating decision indicates that the veteran's 
original claims folder was not currently available for review 
and that service connection was previously denied for a knee 
condition, back strain, and a skin condition.  

On review of the record, the Board was unable verify the 
dates of the previous denials of such claims or that the 
veteran was notified of such denials.  Thus, the Board is 
left to speculate that the RO's information regarding the 
previous denials was obtained from computer records.  
Nevertheless, the Board accepts that there have been prior 
final denials with regard to claims for service connection 
for a knee condition, back strain, and a skin condition.  

However, no information is available as to the reasons or 
rationales for the prior denials.  The evidence currently 
available in the claims folder includes VA outpatient and 
private treatment records dating from 1981 (the year after 
the veteran's discharge) to the present time.  Diagnoses 
shown in these records include probable degenerative joint 
disease of the left knee.  In addition, there are several 
diagnoses, including current diagnoses, regarding the back 
and skin.  Diagnoses for the back include chronic low back 
pain, musculoskeletal lumbar strain, disc disease, joint 
disease, and chronic myofascitis.  Skin diagnoses include 
sebaceous cysts, inflamed epidural cysts, acne vulgaris, 
tinea, and follicular abscess of the face.  

In light of the unavailability of service medical records and 
the original claims folder, the Board does not know what 
evidence was before the RO at the time of the previous 
denials for the claims for service connection for a knee 
disorder, back strain, and a skin disorder.  In determining 
whether the additional evidence submitted by the veteran is 
new and material, all of the evidence which is of record is 
presumed credible, and the veteran has stated that he has 
current skin, back, and knee problems which are related to 
his period of active service.  In addition, there is evidence 
of current skin and back disabilities.  

Thus, Board has concluded that the evidence submitted by the 
veteran in conjunction with his current claims constitutes 
new and material evidence, as this evidence provides a more 
complete picture of the circumstances surrounding the origin 
of the injury or disability claimed by the veteran.  See 
Hodge, supra.  As such, the evidence now of record bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  Therefore, the Board finds that new and 
material evidence has been submitted in accordance with 
38 C.F.R. § 3.156 and the holding in Hodge, and accordingly, 
the claims for service connection for a knee disorder, back 
strain, and a skin disorder are reopened.  


Well groundedness

Having reopened these claims, the Board is now required to 
conduct an analysis of whether the reopened claims for 
service connection are well grounded.  The threshold question 
to be answered in all cases is whether the appellant's claim 
is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition. Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation. Id.   

As noted, the service medical records are unavailable for 
review and the veteran's original claims folder cannot be 
located.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b) (West 1991).  
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).

The accredited representative has argued that "little 
effort" has been made to reconstruct the veteran's medical 
history, and that therefore, the RO's development with regard 
to the instant claims has been insufficient.  However, review 
of the record indicates that the RO has conducted extensive 
development in an attempt to reconstruct the missing claims 
folder.  The RO requested that the veteran provide copies of 
any correspondence in his possession, to include copies of 
previous rating decisions.  No such documentation was 
received from the veteran.  In addition, in May 1997, the RO 
requested the veteran's available service medical records 
from the National Personnel Records Center (NPRC).  The NPRC 
replied that all available medical records had been sent to 
the RO in February 1981.  The RO also attempted to obtain 
copies of the veteran's post-service treatment records, both 
by contacting the caregivers directly and by having the 
veteran obtain and submit these records.  It appears that the 
majority of the post-service records, including VA records, 
were obtained, with the exception of records from 2 private 
physicians (Dr. Leslie and Dr. DaFoe) who indicated that no 
records were available as records are destroyed after 7 
years.  

As the record indicates that both the RO and the veteran have 
made considerable efforts to develop the evidence, the Board 
is satisfied that reasonable attempts to rebuild the claims 
folder have been made and that all available or existing 
evidence has been obtained.  Accordingly, the Board finds 
that the required development, and specifically that which is 
required prior to a determination as to well groundedness, 
has been completed to the fullest possible extent and any 
further attempts to reconstruct the claims folder would 
result in unnecessary delay in the adjudication of the 
instant claims.  

Knee disorder

The available evidence includes VA post-service treatment 
records showing complaints of pain and stiffness in the left 
knee in March 1981, at which time the veteran indicated that 
the knee had been bothersome since the week before and that 
fluid was removed from the knee in 1977.  Findings included 
painful "illegible" left knee, with no effusion.  Diagnoses 
included rule out degenerative joint disease, left knee.  An 
April 1981 orthopedic consultation report shows findings of 
no swelling, no effusion, normal range of motion and no 
restriction, no instability, and negative McMurray's sign.  
X-ray findings were negative.  In April 1981, he received 
instruction in quadriceps strengthening exercises.  In 
October 1981, he complained of a swollen and painful left 
knee for the past 2 months.  There was full range of motion, 
with no local heat and no erythema.  There was a question of 
mild "illegible."  A diagnosis of probable degenerative 
joint disease, left knee, is shown.   

In a March 1996 claim for nonservice-connected pension, the 
veteran listed "knee" as disorder for which he was claiming 
pension because of permanent and total disability not due to 
military service.  On a VA Form 21-4142, the veteran 
indicated that his knee was injured in Germany.  The record 
includes several lay statements, submitted in March 1998.  
The veteran's wife stated that the veteran has had knee 
problems for as long as she can remember.  K. Taylor 
indicated that the veteran's health problems started in 
service, and he had a bad knee and he needed a cane.  Other 
statements included that the veteran had knee problems when 
he came home from the service; that the veteran did not have 
any disabilities prior to the service but that after 
discharge he had knee problems that were definitely 
noticeable; and that in 1984 he was wearing a brace on his 
knee.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a knee disorder.  Although 
treatment for left knee pain and a diagnosis of probable 
degenerative joint disease of the left knee is shown in 1981, 
at that time objective findings with regard to the right knee 
were negative.  Furthermore, the diagnosis of probable 
degenerative joint disease in the left knee was never 
confirmed.  The outpatient treatment records dated after 1981 
are negative for treatment, complaints, or diagnoses 
regarding the left knee.  Furthermore, there is no evidence 
of post-service treatment for or a current diagnosis of right 
knee disability.  Thus, the record does not include competent 
medical evidence of the current manifestation of a disability 
of either the right or the left knee.  In order to warrant a 
grant of service connection, a claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1995) (absent "proof of a present 
disability there can be no valid claim").  In the absence of 
a current medical diagnosis for a right knee disability or a 
left knee disability, the veteran's claim for service 
connection for a knee disorder is not well grounded.  

The Board has determined that the appellant has brought forth 
new and material evidence to reopen the claim, but that such 
evidence did not provide evidence to well ground the claim 
pursuant to 38 U.S.C.A. § 5107(a). Thus, the Board does not 
reach the determination of whether VA has fulfilled its duty 
to assist. See Winters, 12 Vet. App. at 206.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this procedural 
consideration by furnishing the veteran with a Statement of 
the Case in September 1998, in which the veteran was notified 
of the provisions of 38 U.S.C.A. § 5107(a) (1999) and the 
duty to submit a well grounded claim.  

The Board further notes that although the RO denied reopening 
the claim for service connection for a knee disorder, the 
veteran has not been prejudiced by the Board's reopening the 
appellant's claim and denying it as not well grounded because 
the appellant has not submitted a well-grounded claim for 
service connection for this disability.  See Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

Finally, because the Board will not reach the merits of the 
appellant's claim, the argument as to the application of the 
benefit-of-the-doubt rule need not be addressed. See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Back strain

Having reviewed the record, the Board has determined that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for back strain.  As noted, the 
service medical records are unavailable for review.  However, 
post-service treatment for back pain or problems is not shown 
until July 27, 1986, at which time the veteran reported mid-
back pain since the previous Saturday and that he had 
experienced more severe pain since straining his back the day 
before.  Findings included bilateral spasm of the lower back 
muscles, right greater than left, and a diagnosis of back 
strain is shown.  

An August 1986 VA treatment record shows that the veteran was 
an employee in the canteen at the Bay Pines VA.  It was noted 
that he had twisted his right leg on July 28 and was treated 
at Emp. Health, and he was now complaining of back pains 
since July 29, including right flank pain, constant ache, and 
sharp pain upon movement.  The nursing diagnosis is shown as 
alteration in comfort related to recent injury.  Examination 
findings included tenderness to fist percussion, right flank.  
A diagnosis of rule out urolithiasis is shown.  In January 
1987, the veteran complained of a stiff back since the day 
before.  A diagnosis of stiff back, per patient, is shown.  A 
follow-up treatment note shows a diagnosis of muscular 
strain.  

In 1993, the veteran was treated for low back pain and 
musculoskeletal lumbar strain.  Private hospital records show 
that in December 1994, he sought treatment for complaints of 
pain in the lumbosacral spine after being involved in a motor 
vehicle accident.  A diagnosis of muscle sprain, status post 
motor vehicle accident, is shown.  The report of a December 
1994 orthopedic consultation, conducted by H. Gerard Siek, 
Jr., M.D., shows a chief complaint of pain in the low back 
following the motor vehicle accident, and examination 
revealed spasm of the paravertebral muscles on the left side 
of the lumbar area and limitation of motion because of pain.  
Impressions included sprain, lumbar spine, and rule out 
disease of the cervical and lumbar areas.  A follow-up report 
from Dr. Siek shows impressions which included chronic 
myofascitis, low back.  

In a February 1995 statement, Harold Colbassani, M.D., 
indicated that the veteran's present complaints included 
soreness in his lower back without radicular symptoms.  It 
was noted that x-rays had revealed spurring in the lumbar 
area at the L5-S1 level, and that there appeared to be a 
focal disc herniation versus a bone spur on the lateral 
recess on the right side.  On VA outpatient treatment in 
March 1995, the veteran complained of back spasms and he 
indicated that he had experienced chronic back pain since a 
back injury in 1988.  Diagnoses included chronic back pain.  

Dr. Siek's August 1995 follow-up examination report shows 
impressions which include chronic myofascitis, lumbar spine.  
It was Dr. Siek's opinion that the veteran had a permanent 
impairment of the cervical and lumbar regions due to soft 
tissue injuries sustained in the accident of December 1994.  

In February 1996, the veteran was treated by VA for 
exacerbation of chronic back pain, and a follow-up treatment 
record shows an assessment of chronic musculoskeletal back 
pain.  In March 1996, an assessment of chronic muscular pain 
in the low back is shown.  In June 1996, the veteran 
complained of low back strain while bending the day before, 
and a diagnostic impression of low back strain was given.  In 
March 1997, the veteran was treated for back pain.  

Private outpatient records show treatment by March B. Deem, 
D.O., for treatment of back pain, from 1996 to 1998.  In 
August 1996, it was noted that the veteran had complaints of 
left lumbar pain and that he had been involved in a motor 
vehicle accident in December 1994.  Assessment included 
lumbalgia and myalgia.  A June 1997 treatment note shows 
assessments of chronic back pain and myalgia.  An August 1997 
treatment note shows complaints of back pain, and assessments 
included degenerative disc disease.  In September 1997, 
diagnoses included degenerative joint disease, myalgia, and 
degenerative disc disease.  In November 1997, Dr. Deem 
provided an assessment of chronic myofascial pain syndrome.  
In January 1998, assessments included chronic back syndrome.  

In a March 1996 claim for nonservice-connected pension, the 
veteran listed "back injuries" as disorder for which he was 
claiming pension because of permanent and total disability 
not due to military service, and post-service onset was 
specifically noted.  On a VA Form 21-4142, dated April 1997, 
the veteran indicated that his back was injured in Germany.  
In a March 1997 statement, the veteran indicated that his 
back condition began as strain in 1978, and that treatment 
was provided at the Stuttgart Germany Army Hospital, and he 
indicated that subsequent treatment for his back occurred in 
1979 at the same location.  

In a Social Security Administration disability decision dated 
February 1997, it was found that the veteran's chronic back 
pain had been exacerbated by the December 1994 motor vehicle 
accident to the point where his work capacity had been 
substantially diminished.  His current disability was 
characterized as chronic lumbar strain.  

The record includes several lay statements which were 
submitted in March 1998.  The veteran's wife stated that the 
veteran had back problems when she first met him in Germany 
in January 1978.  K. Johnson indicated that the veteran hurt 
his back in the service, and that he was receiving treatment 
and medication for his back while on leave in 1980.  Other 
statements included that the veteran's back problem was very 
disabling; that that treatments in the service and private 
treatments did not help him; and that after discharge he had 
noticeable back problems that were not present prior to 
service; and that in 1984 he was wearing a brace on his back.  

The reliable evidence indicates that the veteran was 
initially treated for back pain and problems after an injury 
which occurred in 1986, or years after his discharge from 
active service.  In the Social Security Administration 
decision, it was found that the veteran's current diagnosis 
of chronic lumbar strain is the related to exacerbation of 
chronic back pain; however, treatment for chronic back pain 
is not indicated until the time of the 1986 back injury.  
Furthermore, Dr. Siek has specifically related the veteran's 
current back diagnoses to injuries sustained in a motor 
vehicle accident in December 1994.  

Thus, the record does not include positive evidence of an 
etiological relationship between the veteran's currently 
manifested back disabilities and the period of active 
service.  There is no evidence indicating that a medical 
professional has attributed the current back and lumbar spine 
diagnoses to service; rather, the veteran's current 
disability has been found to be related to injuries sustained 
after service.  There is no evidence of continuity of 
symptomatology for back pain or problems from the time 
immediately following the veteran's discharge from active 
service, which might suggest that back strain or other back 
problems were incurred therein.  Furthermore, at the time of 
treatment for back problems in 1986, the veteran gave a 
history of straining his back the day before and there is no 
evidence of a prior disease or injury to account for the 
diagnosis of chronic back pain made thereafter.

The veteran has claimed that his current back problems are 
due to back strain for which he was initially treated during 
active service in Stuttgart, Germany, in 1979.  However, 
there is no documentary evidence corroborating in-service 
treatment for such an injury or suggesting that a back 
disorder has been present since the time of his active duty 
discharge.  The veteran is competent to report that for which 
he has personal knowledge, to include his symptomatology.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layman 
the appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded. Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, the veteran's own contentions regarding the 
etiology of his current back disorders does not constitute 
competent evidence of an etiological link, or nexus, between 
the claimed disorder and the period of active service.  This 
analysis is applicable to the lay statements submitted by the 
appellant, which attempted to relate back problems to 
service.

For the reasons stated above, the Board finds that there is 
no competent evidence of an etiological link, or nexus, 
between the claimed back strain and the veteran's period of 
active service.  As such, the requirements for a well 
grounded claim have not been satisfied, and accordingly, the 
claim for service connection for back strain is denied.  

The Board has determined that the appellant has brought forth 
new and material evidence to reopen the claim, but that such 
evidence did not provide evidence to well ground the claim 
pursuant to 38 U.S.C.A. § 5107(a). Thus, the Board need not 
reach the determination of whether VA has fulfilled its duty 
to assist. See Winters, 12 Vet. App. at 206.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this procedural 
consideration by furnishing the veteran with a Statement of 
the Case in September 1998, in which the veteran was notified 
of the provisions of 38 U.S.C.A. § 5107(a) (1999) and the 
duty to submit a well grounded claim.  

The Board further notes that although the RO denied reopening 
the claim for service connection for a back disorder, the 
veteran has not been prejudiced by the Board's reopening the 
appellant's claim and denying it as not well grounded because 
the evidence is clear that the appellant has not submitted a 
well-grounded claim for service connection for this 
disability.  See Bernard, supra.

Finally, because the Board will not reach the merits of the 
appellant's claim, his argument as to the application of the 
benefit-of-the-doubt rule need not be addressed. See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Skin disorder

Having reviewed the record, the Board has concluded that the 
reopened claim for service connection for a skin disorder is 
well grounded.  The veteran has claimed that he originally 
received treatment for a skin disorder during his active duty 
service while stationed in Stuttgart, Germany.  In addition, 
the post-service treatment records show that beginning in 
March 1981, the veteran has received frequent treatment for 
disorders of the skin, primarily involving the face, to 
include boils, infected cysts, and abscesses.  Recent 
diagnoses for this disorder include sebaceous cysts, cystic 
acne, tinea, and follicular abscesses.  Thus, the evidence 
suggests that there is continuity of symptomatology for a 
skin disorder since the time of service, and thus, the claim 
for service connection for a skin disorder is well grounded 
under the provisions of 38 C.F.R. § 3.303(b) (1999), and the 
Court's holding in Savage, supra.


Service connection for a skin disorder

Having found the reopened claim for service connection for a 
skin disorder to be well grounded, the Board must now 
evaluate the merits of the claim.  VA has a duty to assist 
the veteran to develop facts in support of a well grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  The record does not 
indicate the availability of additional records which have 
not been associated with the claims folder, and thus, the 
Board finds that VA's duty to assist the veteran under 
38 U.S.C.A. § 5107(a) has been satisfied.

According to 38 U.S.C.A. § 1131 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease. 38 U.S.C.A. §§ 1137, 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999).  See also 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

The veteran contends that his currently manifested skin 
disorders began during his active service in Germany in 1979.  
He has indicated that this disorder had been painful and 
disfiguring to him.  

As noted, the service medical records are unavailable for 
review.  

Following discharge, in March 1981, the veteran sought 
treatment for complaints of a "boil" between his brows, and 
a diagnosis of "boil, forehead" is shown.  In April 1982, 
the veteran complained of a recurring lump on his face and 
findings included a red area on the right side on the bridge 
of the nose.  A diagnosis of infected cyst is shown.  In 
November 1982, the veteran was again treated for an infected 
cyst on the bridge of his nose.  In August 1983, the veteran 
was treated for an abscess on his face near the left corner 
of his mouth.  Findings included a small infected area of 
skin on the left check and a cyst over the bridge of the nose 
that needed to be excised.  A September 1983 surgical 
consultation report shows findings of cystic acne on various 
areas of the face and head.  

A May 1984 treatment note shows a diagnosis of cystic 
acneiform dermal abscesses, after the veteran complained of 
lumps on his forehead and nose.  He indicated a history of 
facial burns at the age of 15, and that he now had scars and 
recurrent deep dermal abscesses, to include one between 
eyebrows and one on his chest.  In October 1986, a diagnosis 
of forehead abscess lesion is shown.  An incision and 
drainage of the infected sebaceous cyst on the forehead was 
subsequently performed.  

In September 1993, the veteran sought treatment for an 
abscess on his left cheek, and an assessment of probable 
cystic acne is shown.  In October 1993, the veteran 
complained of a painful abscess on his neck, and diagnostic 
impressions included boil "illegible" neck, and lipoma, 
left jaw.  In December 1993, the veteran underwent outpatient 
surgery for removal of lesions on the left cheek and left 
jaw, and a laboratory report shows that these lesions were 
found to be sebaceous cysts.  

In April 1994, the veteran underwent removal of an epidermal 
inclusion cyst on the mid-forehead.  In July 1994, the 
veteran was treated for an abscess on the right side of his 
face. In March 1995, diagnostic impressions included an 
inflamed epidermal cyst on the left side of the face and 
history of facial acne, and the veteran underwent surgery for 
incision and drainage of the abscesses.  In July 1995, the 
veteran was treated for multiple facial lesions and 
diagnostic impressions included acne vulgaris and tinea.  A 
follow-up treatment note shows a diagnostic impression of 
follicular abscess, and incision and drainage was planned.  
In February 1996, the veteran was treated for a skin 
infection of the right cheek.  In July 1996, an infected 
sebaceous cyst behind the right ear was incised and drained.  

The record includes several lay statements, submitted in 
March 1998.  The veteran's wife stated that the veteran has 
had skin problems for as long as she could remember.  K. 
Taylor indicated that the veteran's medical problems began 
during service, and that these problems continued until long 
after service, especially his skin.  Other statements include 
that when the veteran came home from service, he had skin 
problems that were troublesome and disfiguring.  

Having reviewed the available evidence, the Board has 
concluded that service connection is not warranted for a skin 
disorder.  As noted, the service medical records are 
unavailable for review, and thus, there is no evidence of the 
in-service incurrence of facial abscesses.  However, the 
post-service records do not indicate that the veteran 
attributed his skin problems to the period of active service 
when he was seeking treatment for a skin disorder.  Rather, 
the veteran's contentions asserting a relationship between 
his skin disorder and active service are initially shown at 
the time when he initiated the current compensation claim.  
When he sought VA outpatient treatment for skin problems in 
1984, he gave a history of facial burns at the age of 15 with 
scars and recurrent epidermal abscesses since that time.  

The Board notes that the veteran is competent to report on 
that for which he has personal knowledge, to include his 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  In 
describing the history of his skin disorder for treatment 
purposes, the veteran's statements have been inconsistent in 
that he has alternatively attributed the onset of this skin 
disorder both to active duty and to events which occurred 
when he was 15 years old.  Due to these inconsistencies, the 
Board does not find the veteran's contentions (to the effect 
that a skin disorder was initially manifested in service) to 
be credible.  This analysis applies to the lay statements 
submitted by the veteran which indicate that a skin disorder 
had its onset during the period of active duty.  

In light thereof, the Board has afforded more probative value 
to the fact that there is no competent medical evidence 
attributing the currently manifested skin disorders to a 
disease or injury incurred in or aggravated by the period of 
active service.  Specifically, a medical professional has not 
indicated that the veteran's currently manifested skin 
disorders are etiologically related to the period of active 
service; nor is there medical evidence which suggests that a 
pre-existing skin disorder was aggravated by active duty.  As 
such, the Board finds that the preponderance of the evidence 
weighs against a finding that the veteran's current skin 
disorders are due to disease or injury incurred in or 
aggravated by the period of active duty.  Accordingly, 
service connection for a skin disorder is denied.  











ORDER

As new and material evidence has been presented, the claims 
for service connection for a right and left knee disorder, 
back strain, and a skin disorder are reopened.  

The claims for service connection for a knee disorder and for 
back strain are not well grounded.  

The claim for service connection for a skin disorder is well 
grounded.  

Service connection for a skin disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



